Title: To James Madison from Hubbard Taylor, 6 August 1792
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Fayette 6th. August 1792
When I wrote you last I expected to have had the pleasure of Spending the Winter with you but have got disappointed by the loss of my election which I beleave will close in favor of Colo. Alexr. D: Orr—the particulars of which you’l be informed by my Brother James. I hope Mr. Robert Brackengridge will be the Repe. for the South District. I have sent by my Brother the acts of our first session of Assembly which I have desired him to lodge with you for your perusal & then to be sent to my Father. I am sorry that there are so many improprieties contained in them, which was owing to the great diversity of opinions respecting both the policy and interest of the State; and I realy fear the next Session will be much involved in ma[n]y difficulties generated by the dissatisfaction of the people who are preparing petitions of Various Kinds to be laid before the Assembly, Some complaing. of the greavious Manner of Laying the Land Tax others for Taxing any thing but Land and Negroes—and the great evil is that those who will hold up public independant principals will not be continued in the confidence of their constituents; which is much to be lamented.

Mr. Edmund Taylor Son of our deced. relation Edmd. wishes to enter into the Federal Army in the rank of Lieut. and has requested me to mention it to you—he is an exceeding cleaver young Man—and has been on several of those expeditions [(]to wit) Scotts, Wilkersons, and St. Clairs the last as an Insign and has conducted him self with much propriety. He has spoke to Mr. Brown and others on the occation who promises him their Assistance, and he is in hopes to suceed—particularly if you should approve so far as to lend him your aid in the matter. As to the particulars of Indian affairs I refer you to my brother as there is none either late or material.
I have nothing more to add than to wish you an agreable session the ensuing Winter and to Subscribe my self—Yr Affe. hble: sert.
H. Taylor
